Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive. The Applicant argues that Heise does not teach that the claimed microcontrollers operate to control traction or driving dynamics.  The Examiner respectfully disagrees.  Heise teaches that an engine controller “is useful e.g. for traction control” (¶ 46) as well as “a traction control function and/or a driving dynamics control function of the service brake” (¶ 39).  In addition, Murata teaches an electronic control unit that operates an electronic stability control unit that regulates wheel cylinder pressures (¶ 61) and reduces differences in braking force due to dragging effects (¶ 145).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Heise, et al., US 2013/0282249 A1, in view of Murata, et al., US 2013/0275019 A1.
As per Claim 1, Heise teaches a system for a motor vehicle (¶¶ 38-39), comprising: 
a first electric parking brake actuation unit assigned to a first vehicle wheel (¶ 44; actuator 3a of Figure 1); 
a second electric parking brake actuation unit assigned to a second vehicle wheel (¶ 44; actuator 3b of Figure 1); 
a first control unit having at least one first microprocessor (¶ 43; controller 6 of Figure 1), wherein the first control unit is designed to control at least the first electric parking brake actuation unit and also an antilock and/or electronic stability control system (¶¶ 43-44; core microcontroller 7 of Figure 1); and 
a second control unit having at least one second microprocessor (¶¶ 43-44; core microcontroller 7’ of Figure 1), wherein the second control unit is designed to control at least the second electric parking brake actuation unit (¶ 44).  
Heise does not expressly teach controlling an electric brake force generator.  Murata (US 2013/0275019 A1) teaches controlling an electric brake force generator (¶¶ 62-63).  It would have been obvious to a person of skill in the art, at the time of the invention, to combine the parking brake actuation unit of Heise with the brake force controller of Murata, in order to reduce the likelihood that the vehicle would roll back on a slope during an engine stall.
As per Claim 2, Heise further teaches a control line system which connects the first control unit and the second control unit on the one hand with the first electric parking brake actuation unit and the second electric parking brake actuation unit on the other hand (¶ 44; via data bus 13 of Figure 1), wherein the control line system consists of a first control line between the first control unit and the first electric parking brake actuation unit and a second control line between the second control unit and the second electric parking brake actuation unit (¶ 38; via lines leading to brakes 2a and 2b of Figure 1).
As per Claim 3, Heise further teaches a control system which is provided for controlling the first electric parking brake actuation unit and the second electric parking brake actuation unit, wherein the 
As per Claim 4, Heise further teaches a third control unit having at least one third microprocessor (¶ 58; processor 530 of Figure 5), wherein the third control unit is designed to control an automatic transmission (¶ 50). 
As per Claim 5, Heise the electric brake force generator comprises: a third electric actuation unit which is configured to act on a main cylinder to generate at least one brake force component (¶¶ 40, 44).
As per Claim 6, Heise further teaches an input device which is configured to generate a parking brake request (¶¶ 48-49).
As per Claim 7, Heise teaches that the input device is electrically coupled at least with the first control unit in order to signal the parking brake request to the first control unit; and the first control unit is configured to control the first electric parking brake actuation unit in dependence on the parking brake request (¶¶ 48-49).
As per Claim 8, Heise further teaches a communication link between the first control unit and the second control unit, wherein the first control unit and the second control unit are designed to communicate with one another via the communication link (¶ 47; “by means of communications via the internal data bus”).
As per Claim 9, Heise teaches that the communication link comprises first and second bus systems arranged in parallel with one another between the first and second control units (¶ 47) such that the communication link is redundantly designed (¶¶ 43-44).
As per Claim 10, Heise teaches that the first control unit is designed to communicate the parking brake request to the second control unit via the communication link (¶ 47).

As per Claim 12, Heise teaches that the third control unit is designed to communicate with the first control unit via a communication link between the first control unit and the third control unit in transmission lock mode in order to cause the first control unit to control the first electric parking brake actuation unit (¶ 47).
As per Claim 13, Heise further teaches: 
a first power supply system for the first control unit and/or the first electric parking brake actuation unit (¶ 11, 18); and 
a second power supply system for the second control unit and/or the second electric parking brake actuation unit (¶ 45; power supplies 9 and 9’ of Figure 4).
As per Claim 14, Heise teaches that the first vehicle wheel is a right front wheel and/or the second vehicle wheel is a left front wheel (¶ 38; along “the front axle”).
As per Claim 15, Heise the first vehicle wheel is a right rear wheel and/or the second vehicle wheel is a left rear wheel (¶¶ 38-39; along “the rear axle”).
As per Claim 16, Heise further teaches an electric generator (¶ 40, 45) which can be coupled with a right rear wheel and/or a left rear wheel of the vehicle (¶ 44).
As per Claim 17, Heise teaches that the first control unit and the second control unit are provided spatially separately from one another (¶ 41; with “two arithmetic units 7, 7? that operate independently of each other in significant points”).
As per Claim 18, Heise teaches a method for controlling a motor vehicle system (¶¶ 38-39) comprising: 
a first electric parking brake actuation unit assigned to a first vehicle wheel (¶ 44; actuator 3a of Figure 1); 
a second electric parking brake actuation unit assigned to a second vehicle wheel (¶ 44; actuator 3b of Figure 1); 
a first control unit having at least one first microprocessor (¶ 43; controller 6 of Figure 1), wherein the first control unit is designed to control at least the first parking brake actuation unit and also an antilock and/or electronic stability control system (SYS-1) (¶¶ 43-44; core microcontroller 7 of Figure 1); and 
a second control unit having at least one second microprocessor (¶¶ 43-44; core microcontroller 7’ of Figure 1), wherein the second control unit is designed to control at least the second parking brake actuation unit (¶ 44).  
Heise does not expressly teach an electric brake force generator, wherein the method comprises: controlling the first electric parking brake actuation unit by means of the first control unit; and controlling the second electric parking brake actuation unit by means of the second control unit.  Murata teach an electric brake force generator (¶¶ 62-63), wherein the method comprises: 
controlling the first electric parking brake actuation unit by means of the first control unit (¶ 74); and 
controlling the second electric parking brake actuation unit by means of the second control unit (¶ 79).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 19, Heise further teaches detecting a control command, wherein the control command is a parking brake request on the part of the driver (¶ 38), a transmission lock request on the part of the driver or an emergency brake request, wherein control of the first electric parking brake 
As per Claim 20. Heise teaches a computer program with program code for carrying out the method as claimed in claim 18 when the method is carried out by the first control unit and the second control unit (¶¶ 5, 56).
As per Claim 21. Heise teaches a controller system, comprising: the computer program as claimed in claim 20; and the first control unit and the second control unit, which are configured for executing the computer program (¶¶ 51-52).
As per Claim 22, Heise further teaches hydraulic lines for fluidly connecting the antilock and/or electronic stability control system associated with the first control unit with the electric brake force generator associated with the second control unit (¶¶ 25, 40).
As per Claim 23, Heise teaches that the electric brake force generator is configured to generate brake pressures for the antilock and/or electronic stability control system through the hydraulic lines (¶¶ 25, 40).
As per Claim 24, Heise further teaches: 
a third control unit having at least one third microprocessor (¶ 56; “if three identical processor cores carry out the instructions”), wherein the third control unit is designed to control an automatic transmission (¶ 50); and 
a second communication link comprising third and fourth bus systems (¶ 6; second and third signal lines) arranged in parallel with one another between the first and second bus systems such that the second communication link is redundantly designed (¶ 3; parallel control units).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661